Name: COMMISSION REGULATION (EC) No 1450/97 of 24 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 No L 198/8 T EN Official Journal of the European Communities 25 . 7. 97 COMMISSION REGULATION (EC) No 1450/97 of 24 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 25 July 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . 2 OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12. 1992, p. 1 . V) OJ No L 22, 31 . 1 . 1995, p. 1 . 25. 7. 97 I EN I Official Journal of the European Communities No L 198/9 ANNEX to the Commission Regulation of 24 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 77 052 51,3 999 51,3 0805 30 30 366 58,4 388 64,9 524 74,1 528 64,2 999 65,4 0806 10 40 052 158,4 412 165,2 512 117,5 600 239,1 l 624 149,9 999 166,0 0808 10 71 , 0808 10 73, 0808 10 79 388 86,8 400 77,3 508 92,0 512 54,9 l 524 72,0 528 62,9 800 154,7 804 81,7 999 85,3 0808 20 51 388 58,3 512 61,6 528 85,6 804 84,8 999 72,6 0809 10 40 052 209,7 064 110,6 999 160,1 0809 20 59 052 222,6 064 184,0 400 220,3 616 180,9 999 202,0 0809 40 30 064 96,9 I 999 96,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.